Citation Nr: 1200477	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  96-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a cervical spine disability.  

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability.  

4.  Entitlement to service connection for a right arm disability, to include as secondary to a cervical spine disability.  

5.  Entitlement to service connection for a left arm disability, to include as secondary to a cervical spine disability.  

6.  Entitlement to service connection for a psychiatric disability, to include as secondary to asbestosis.  

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestosis.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a private physician


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1996, October 2005, and November 2006 RO rating decisions.  The January 1996 RO decision denied service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability.  The Veteran provided testimony at a personal hearing at the RO in February 1997.  

In an October 1997 decision, the Board denied the Veteran's claims for entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 1998, the parties filed a joint motion requesting that the Board's decision as to the issues of entitlement to a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability, all be vacated and remanded.  A July 1998 Court order granted the motion.  The July 1998 joint motion and July 1998 Court order also addressed other issues that are not presently on appeal.  

In November 1998, the Board, in pertinent part, remanded the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability, for further development.  In January 2001, the Veteran testified at a Travel Board hearing at the RO.  

In May 2001, the Board, in pertinent part, again remanded the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability, for further development.  

An August 2002 RO decision (issued in a supplemental statement of the case) essentially denied service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability, all to include as secondary to a cervical spine disability.  

In an April 2003 decision, the Board denied the Veteran's claims for entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability.  

The October 2005 RO decision denied service connection for a psychiatric disorder (listed as depression) and for COPD, both to include as secondary to asbestosis.  By this decision, the RO also denied a TDIU rating.  

The Veteran appealed the Board's April 2003 decision (noted above) to the Court.  In a November 2005 Order, the Court vacated and remanded the Board's April 2003 decision.  The Court also indicated that the Board should adjudicate the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability.  

In a May 2006 the Board remanded the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability, for further development.  The Board also remanded issues of entitlement to service connection for a psychiatric disorder, to include as secondary to asbestosis; entitlement to service connection for COPD, to include as secondary to asbestosis; and entitlement to a TDIU rating, for the issuance of a statement of the case.  The Board further remanded the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability to be adjudicated by the RO.  

The Board observes that the November 2006 RO decision denied service connection for a cervical spine disability on a de novo basis.  The Board observes, however, that service connection for a cervical spine disability was previously denied in a final October 1997 Board decision.  Therefore, the Board was required to address whether the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a cervical spine disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a January 2008 decision, the Board reopened and denied the Veteran's claim for entitlement to service connection for a cervical spine disability.  The Board also denied the Veteran's claims for service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability, all to include as secondary to a cervical spine disability.  The Board further denied the Veteran's claims for entitlement to service connection for a psychiatric disorder, to include as secondary to asbestosis; entitlement to service connection for COPD, to include as secondary to asbestosis; and entitlement to a TDIU rating.  The Veteran then appealed the Board's decision to the Court.  In November 2009, the parties filed a joint motion that requested that the Board's decision be vacated and remanded.  A November 2009 Court order granted the motion.  

In January 2011, the Board requested a Veterans Health Administration (VHA) opinion as to the issue of entitlement to service connection for a cervical spine disability, and the VHA was obtained in January 2011.  In May 2011, the Veteran and his attorney were provided with a copy of the VHA opinion.  No additional evidence was submitted in response by the Veteran and his attorney.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the November 2009 Court order.  The Board observes that the November 2009 joint motion (noted above in the Introduction) states that the Board erred by not obtaining an adequate medical opinion in compliance with VA's duty to assist, in regard to the issue of entitlement to service connection for a cervical spine disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The joint motion notes that the in reaching its determination that the preponderance of the evidence was against the Veteran's claim of entitlement to service connection for a cervical spine disability, the Board relied on opinions from two VA examiners, pursuant to VA orthopedic examination reports dated in (February 2000) and April 2000; a May 2000 addendum from the VA examiner pursuant to the (February 2000) VA orthopedic examination report, as well as private medical opinions dated in June 2001 and December 2006.  The joint motion states that of those opinions, the Board found the VA examiner's opinion, pursuant to the April 2000 VA orthopedic examination report, to be the most probative.  The joint motion specifically indicated that the April 2000 VA examiner's opinion was vague and that he summarily concluded that the Veteran's cervical spine disability was not related to his accident in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The joint motion states that, "in contrast," a December 2006 opinion from R. DeVincentis, D.C., provided a detailed opinion which related the Veteran's cervical spine disability to his period of service.  The joint motion discusses the opinion from Dr. DeVincentis in detail and found that the April 2000 opinion from the VA examiner did not offer as much detail as the opinion of Dr. DeVincentis.  The joint motion concluded that a remand was necessary to obtain a new medical examination which included a discussion of Dr. DeVincentis' opinion.  The joint motion also indicated that the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability, all to include as secondary to a cervical spine disability, were all intertwined with the issues of entitlement to service connection for a cervical spine disability, and, therefore, should also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board observes that the December 2006 treatment report from Dr. DeVincentis, a chiropractor, discussed in the joint motion above, noted that the Veteran's complete medical record and claims file had been reviewed.  The Veteran complained of constant aching and burning pain in his neck, as well as numbness and pain radiating down both arms.  The Veteran also stated that his condition developed after an automobile accident in 1967 and that the problem had been getting worse.  Dr. DeVincentis indicated that after leaving the Army, the Veteran was without health benefits and could not afford the medical expense of spinal surgery, and that such was the main rationale for the Veteran not getting treatment until 1990.  Dr. DeVincentis reported that between 1968 and 1990, the Veteran suffered from debilitating pain in his neck with radicular symptoms in both arms.  It was noted that the Veteran had not reported any other cervical trauma within that time.  Dr. DeVincentis indicated that the Veteran had cervical spine surgery in 1990 which failed, and that his symptoms had worsened since that time.  

The diagnoses were bilateral cervical radiculopathy; C5 anteriolisthesis secondary to a motor vehicle accident; and advanced degenerative arthritis secondary to cervical trauma.  Dr DeVincentis commented that given the prior history of the Veteran, his current symptomatology and disability were without question resultant from a motor vehicle accident he sustained in 1967.  Dr. DeVincentis reported that the Veteran had suffered consistently (from 1967 to the present) from debilitating neck pain, as well as arm numbness and weakness.  It was noted that the Veteran could not afford treatment after his service in the military and before 1990 and that, therefore, he had not received medical care for his condition.  Dr. DeVincentis remarked that he agreed with a private physician's comments that the Veteran's current cervical disability was due to his in-service motor vehicle accident.  Dr. DeVincentis maintained that the fact that the Veteran's cervical anteriolisthesis was specific and localized, proved that such was due to a specific trauma rather than a generalized osteoarthritis.  Dr. DeVincentis indicated that age-related arthritis would not create an anteriolisthesis of 5 cm or such a special local reaction of degenerative arthritis as visualized in his current X-ray.  

The Board observes that although Dr. DeVincentis reported that the Veteran could not afford treatment after his service in the military and before 1990, and that his inability to afford such treatment was the reason why he had not received medical care for his cervical spine disability, as well as his bilateral shoulder and arm complaints, there is evidence in the Veteran's claims file that he received treatment for other medical problems during that time.  For example, private treatment reports of record dated from September 1980 to May 1990 show that the Veteran was treated for numerous disorders, with no reference to any cervical spine or bilateral shoulder and arm complaints, during that period.  

The Board also notes that the Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of any cervical spine problems, or for that matter, any right and left shoulder and right and left arm complaints, as a result of a motor vehicle accident in 1967.  The service medical records do indicate that the Veteran was hospitalized for two days in 1967 following an automobile accident.  A May 1967 clinical record cover sheet indicated that the Veteran was hospitalized for two days and that he was driving an automobile which was hit broadside by another automobile.  The diagnoses were multiple contusions.  

The Board notes that the Veteran is competent to report neck, left and right shoulder, and left and right arm, injuries during service; neck, left and right shoulder, and left and right arm symptoms, in service; continuous neck, left and right shoulder, and left and right arm, symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Following the November 2009 joint motion, the Board obtained a January 2011 VHA opinion.  The January 2011 VHA opinion was provided by a neurosurgeon.  The physician discussed the Veteran's medical history in great detail.  As to a summary, the physician reported that while the Veteran might have major signs and symptoms referable to cervical degenerative joint disease, which could theoretically be linked to a previous trauma and which might presently be remediable by appropriate treatment, he could find no objective evidence to link such problems to the Veteran's 1967 automobile accident.  The physician reported that the same types of problems arose frequently in patients with no antecedent trauma.  The physician commented that it was therefore not possible to recommend that the Veteran's current (cervical spine) problems be considered service-connected.  

The physician also specifically discussed Dr. DeVincentis' arguments and indicated that they were dubious.  The physician reported that degenerative subluxations of 5 mm were not at all unusual and did not lead to a the conclusion that trauma must have been involved.  The physician indicated that Dr. DeVincentis' notes did not substantiate single level disease, but instead described multilevel degenerative changes.  The physician commented that the medical record did not corroborate the history of continuous neck pain since the accident.  The physician also remarked that the radiologist's report of the findings on X-rays of March 2000, were quite different from those reported by Dr. DeVincentis.  

The Board observes that the VHA physician did review the Veteran's claims file and address the etiology of the Veteran's claimed cervical spine disability.  The physician did not specifically discuss the Veteran's claimed right and left shoulder and right and left arm disabilities.  The VHA physician also indicated that if an alleged cervical spine injury in 1967 was taken as a fact, the question of whether the original injury caused the current cervical spine symptomatology remained controversial for many reasons, which were discussed in some detail.  The Board observes that the VHA physician did not specifically address that the Veteran is competent to report cervical spine symptomatology in service and continuous cervical spine symptomatology since his period of service.  See Davidson, supra.  

The Board observes, therefore, that in light of the November 2009 joint motion, the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection a cervical spine disability, as well as his claims for service connection for right and left shoulder disabilities, and right and left arm disabilities, all to include as secondary to a cervical spine disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

The Board is also of the view that the Veteran should also be invited to provide lay statements from individuals who have first-hand knowledge of and/or contemporaneously informed of his cervical spine problems, as well as his right and left shoulder and right and left arm problems, since service.  

Further, the Board notes that the November 2009 joint motion states that the January 2008 Board decision incorrectly denied the issues of entitlement to service connection for a psychiatric disorder and for COPD, both to include as secondary to asbestosis, as well as the issue of entitlement to a TDIU rating, because a claim of entitlement to service connection for asbestosis was pending before VA at that time.  The joint motion notes that in November 2006, the Veteran, through counsel, filed a claim as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.  The joint motion states that if service connection were established for asbestosis it would have a significant impact on the Veteran's claims of entitlement to service connection for a psychiatric disorder and COPD, both to include as secondary to asbestosis, as well as his claim for entitlement to a TDIU rating.  The joint motion indicates that those issues should be remanded to allow for adjudication of the claim as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.  

The Board finds that the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis is inextricably intertwined with the issues of entitlement to service connection for a psychiatric disorder and for COPD, both to include as secondary to asbestosis, as well as his claim for entitlement to a TDIU rating (which is actually intertwined with all the issues on appeal).  The Board notes that the appropriate remember when a pending claim in inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication of the inextricably intertwined claim.  See Harris supra.  In this case the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection has not been finally adjudicated.  Therefore, the issues of entitlement to service connection for a psychiatric disorder and for COPD, both to include as secondary to asbestosis, as well as the issue of entitlement to a TDIU rating, will all be addressed together on remand.  

Accordingly, these issues are REMANDED for the following:  

1.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his cervical spine (or neck) problems; right and left shoulder problems; and right and left arm problems, during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  Ask the Veteran to identify all medical providers who have treated him for cervical spine (or neck); right and left shoulder, right and left arm, psychiatric, and respiratory problems since June 2005.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since June 2005 should be obtained.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, etiology and onset of his claimed cervical spine disability, as well as his claimed right and left shoulder disabilities, and right and left arm disabilities, all to include as secondary to a cervical spine disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current cervical spine disabilities, right and left shoulder disabilities, and right and left arm disabilities.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed cervical spine, right shoulder, left shoulder, right arm, and left arm disabilities are related to his period of service, to specifically include any injuries sustained in a May 1967 motor vehicle accident.  In doing so, the examiner must specifically discuss the nature of the Veteran's reported in-service injury and acknowledge and discuss the Veteran's report of a cervical spine injury at the time of the May 1967 accident.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding an examination was found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

If the examiner finds that any diagnosed cervical spine disabilities are related to any injuries sustained in a May 1967 motor vehicle accident, the examiner should also opine as to whether any such conditions aggravated (permanently worsened beyond the natural progression) any diagnosed right shoulder, left shoulder, right arm, and left arm disabilities, and if so, the extent to which they are aggravated.  The examiner should specifically comment on the opinions provided by the VHA physician, Dr. DeVincentis, I. K. Sharpe, M.D., and J. M. Revolio, M.D.  

All findings and conclusions must be set forth in a legible report.

4.  Adjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.  

5.  Thereafter, review the Veteran's claims for entitlement to service connection for a cervical spine disability; entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability, all to include as secondary to a cervical spine disability; entitlement to a psychiatric disorder and to COPD, both to include as secondary to asbestosis; and entitlement to a TDIU rating.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

